Lundberg Stratton, J.,
dissenting. For the reasons more fully set forth in my dissenting opinions in Robinson v. B.O.C. Group, Gen. Motors Corp. (1998), 81 Ohio St.3d 361, 371, 691 N.E.2d 667, 674, and Keller v. LTV Steel Co. (1996), 76 Ohio St.3d 55, 666 N.E.2d 225, I respectfully dissent.
Despite the majority’s reassurances, an employer is prejudiced by a claimant’s dismissal of the employer’s appeal. For an indeterminate period of time, the employee continues to receive what may prove to be unmerited payments of compensation or benefits. Although R.C. 4123.512(H) provides that adjustments may be made when final adjudication proves that the claimant should not have received the payments, the employer nevertheless has been held legally responsi-. ble for compensation or benefits to which the claimant is not entitled. During that period of time, the claimant continues receiving compensation or benefits without being required to prove his or her entitlement. If the claimant fails to prove entitlement, he or she is not required to return what was wrongly paid.
The majority reasons that a “voluntary dismissal of the claimant’s complaint does not affect the employer’s notice of appeal.” Yet the employer’s right of appeal is being controlled by the claimant. The employer is prevented from *417proceeding with the exercise of its statutory right by the claimant’s inability to proceed. Should a claimant neglect to refile within one year, how does the employer proceed with the appeal?
The majority’s approach is shortsighted. A claimant should not be permitted to voluntarily dismiss a petition filed in an appeal perfected by an employer pursuant to R.C. 4123.512. Therefore, I would affirm the decision of the court of appeals.